NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                        FEB 23 2018
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

DANIEL G. SZMANIA,                              No. 16-36055

                Plaintiff-Appellant,            D.C. No. 3:16-cv-05644-RBL

 v.
                                                MEMORANDUM*
E-LOAN, INC.; et al.,

                Defendants-Appellees.

                   Appeal from the United States District Court
                     for the Western District of Washington
                   Ronald B. Leighton, District Judge, Presiding

                          Submitted February 13, 2018**

Before:      LEAVY, FERNANDEZ, and MURGUIA, Circuit Judges.

      Daniel G. Szmania appeals pro se from the district court’s judgment

dismissing his diversity action arising from foreclosure proceedings. We have

jurisdiction under 28 U.S.C. § 1291. We review de novo a dismissal under Federal

Rule of Civil Procedure 12(b)(6). Knievel v. ESPN, 393 F.3d 1068, 1072 (9th Cir.


      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
2005). We affirm.

      The district court properly dismissed Szmania’s claim that defendants lacked

authority to foreclose as barred by the doctrine of res judicata because this claim

was raised or could have been raised in a previous action between the parties or

their privies that resulted in a final judgment on the merits. See Holcombe v.

Hosmer, 477 F.3d 1094, 1097 (9th Cir. 2007) (federal courts apply state law

regarding the res judicata effect of state court judgments); Williams v. Leone &

Keeble, Inc., 254 P.3d 818, 821 (Wash. 2011) (en banc) (setting forth elements of

the doctrine of res judicata under Washington law); Southcenter Joint Venture v.

Nat’l Democratic Policy Comm., 780 P.2d 1282, 1285 (1989) (en banc) (“[A]

successor in interest to a party to an action that determines interests in property is

subject to the preclusive effects of that action.” (citations omitted)).

      We reject as without merit Szmania’s contention that defendants were time-

barred from collecting on the note. See Edmundson v. Bank of Am., 378 P.3d 272,

277-78 (Wash. Ct. App. 2016) (statute of limitations period on a claim to enforce

an installment note accrues for each installment from the time it becomes due).

      We lack jurisdiction to consider the district court’s order denying Szmania’s

motion for reconsideration because Szmania failed to file an amended or separate

                                           2                                     16-36055
notice of appeal. See Whitaker v. Garcetti, 486 F.3d 572, 585 (9th Cir. 2007).

      We do not consider matters not specifically and distinctly raised and argued

in the opening brief. See Padgett v. Wright, 587 F.3d 983, 985 n.2 (9th Cir. 2009).

      AFFIRMED.




                                         3                                  16-36055